                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                            IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   ALEXIS WOOD and FELICIA CIPOLLA,
                                               individually and on behalf of all others
For the Northern District of California




                                          11   similarly situated,                                          No. C 18-06867 WHA
    United States District Court




                                          12                  Plaintiffs,
                                          13     v.                                                         ORDER RE MOTION
                                                                                                            TO COMPEL ARBITRATION
                                          14   TEAM ENTERPRISES, LLC, and NEW
                                               TEAM LLC, doing business as TEAM
                                          15   ENTERPRISES,
                                          16                  Defendants.
                                                                                              /
                                          17
                                          18                                          INTRODUCTION
                                          19          In this wage-and-hour putative class action, defendants move to compel arbitration. For
                                          20   the following reasons, the motion is DENIED.
                                          21                                            STATEMENT
                                          22          In 2013, defendants Team Enterprises, LLC and New Team, LLC hired plaintiffs Alexis
                                          23   Wood and Felicia Cipolla as part-time promotional models. Defendants classified plaintiffs as
                                          24   independent contractors and paid them an hourly wage. Plaintiffs allege they did not receive pay
                                          25   for all of the hours they worked, however, because defendants required them to arrive early and
                                          26   stay late without compensation. Defendants also paid a flat sum of five dollars for certain tasks
                                          27   that took a significant amount of time to complete and inconsistently paid for time spent
                                          28   traveling between events. Moreover, plaintiffs allege, defendants failed to provide required rest
                                               breaks and to maintain accurate records of the hours plaintiffs worked (Compl. ¶¶ 18–26).
                                           1          In November 2014, plaintiffs signed acknowledgments attesting that they had received a
                                           2   copy of, and read, defendants’ employee manual. The arbitration agreement, which spanned
                                           3   three pages and could be found on the tenth page of the manual, bore the title: “DISPUTE
                                           4   RESOLUTION AND ARBITRATION AGREEMENT READ THE FOLLOWING VERY
                                           5   CAREFULLY.” The arbitration agreement provided that “[b]y agreeing to be employed by
                                           6   TEAM . . . and executing the Receipt and Acknowledgment of TEAM’s Employee Manual . . .
                                           7   Employee will be bound by TEAM’s dispute resolution and arbitration policies.” The agreement
                                           8   covered “any civil claim, dispute, or controversy” between plaintiffs and New Team and “its
                                           9   parents, subsidiaries, [and] affiliates” (Herlihy Decl. Exhs. 1–3) (emphasis in original).
                                          10          Plaintiffs filed this action in November 2018, asserting claims based on violations of the
For the Northern District of California




                                          11   Fair Labor Standards Act, the California Labor Code, and the California Business and
    United States District Court




                                          12   Professions Code, as well as a representative action through California’s Private Attorneys
                                          13   General Act. Defendants answered the complaint and shortly thereafter filed the instant motion
                                          14   to compel arbitration (Dkt. Nos. 1, 16–17). This order follows full briefing and oral argument.
                                          15                                               ANALYSIS
                                          16          Under the Federal Arbitration Act, a district court determines “whether a valid arbitration
                                          17   agreement exists and, if so, whether the agreement encompasses the dispute at issue.” Lifescan,
                                          18   Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). “To evaluate the
                                          19   validity of an arbitration agreement, federal courts should apply ordinary state-law principles
                                          20   that govern the formation of contracts.” Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1170
                                          21   (9th Cir. 2003) (quotations and citations omitted). If the court is satisfied “that the making of the
                                          22   agreement for arbitration or the failure to comply therewith is not in issue, the court shall make
                                          23   an order directing the parties to proceed to arbitration in accordance with the terms of the
                                          24   agreement.” 9 U.S.C. § 4.
                                          25          A viable contract under California law requires: (1) parties capable of contracting; (2)
                                          26   their consent; (3) a lawful object; and (4) sufficient cause or consideration. United States ex rel.
                                          27   Oliver v. Parsons Co., 195 F.3d 457, 462 (9th Cir. 1999). A contract is nevertheless
                                          28   unenforceable if it is both procedurally and substantively unconscionable. Davis v. O'Melveny &


                                                                                                2
                                           1   Myers, 485 F.3d 1066, 1072 (9th Cir. 2007). Both procedural unconscionability and substantive
                                           2   unconscionability must be present, but courts employ a “sliding scale” whereby a stronger
                                           3   showing on one may make up for a weaker showing on the other. Armendariz v. Found. Health
                                           4   Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000) (citation omitted). Plaintiffs, as the parties
                                           5   resisting arbitration, bear the burden of proving unconscionability. Pinnacle Museum Tower
                                           6   Assn. v. Pinnacle Mkt Dev., LLC, 55 Cal. 4th 223, 236 (2012).
                                           7          Procedural unconscionability refers to oppression or unfair surprise. Armendariz, 24 Cal.
                                           8   4th at 114. Oppression is shown by “an inequality of bargaining power that results in no real
                                           9   negotiation and an absence of meaningful choice.” Flores v. Transamerica HomeFirst, Inc., 93
                                          10   Cal. App. 4th 846, 853 (2001). Unfair surprise relates to “the extent to which the supposedly
For the Northern District of California




                                          11   agreed-upon terms are hidden in the prolix printed form drafted by the party seeking to enforce
    United States District Court




                                          12   them.” Ibid. Here, it is clear that some procedural unconscionability permeates the agreement
                                          13   because plaintiffs indisputably lacked equal bargaining power and the agreement was presented
                                          14   to them on a take-it-or-leave-it basis.
                                          15          Substantive unconscionability concerns how one-sided a bargain is. Armendariz, 24 Cal.
                                          16   4th at 114. An arbitration clause that lacks mutuality without a reasonable justification is
                                          17   sufficient to find unconscionability. Id. at 117–18. In the instant case, plaintiffs have identified
                                          18   three unconscionable provisions in the arbitration agreement. First, the attorney’s fees provision
                                          19   in the arbitration agreement requires the non-prevailing party to pay the prevailing party’s
                                          20   attorney’s fees irrespective of whether the non-prevailing party is an employee. Under
                                          21   California law, however, where an employee unsuccessfully brings a claim for the nonpayment
                                          22   of wages, a prevailing employer can recover attorney’s fees and costs only if the lawsuit was
                                          23   brought in bad faith. Cal. Labor Code § 218.5(a). Defendants do not seriously defend the
                                          24   propriety of this provision beyond describing it as “mutual.” Because the arbitration
                                          25   agreement’s attorney’s fees provision conflicts with California law, it is unconscionable.
                                          26          Second, the arbitration agreement applies a one-year limitations period for claims
                                          27   asserted in arbitration. By contrast, the California Labor Code, under which most of plaintiffs’
                                          28   claims are brought, provides for three to four-year limitations periods. The shortened limitations


                                                                                                 3
                                           1    period provided by defendants’ arbitration agreement is therefore unconscionable. Martinez v.
                                           2    Master Prot. Corp., 118 Cal. App. 4th 107, 117–18 (2004). Defendants’ argument that the
                                           3    statute of limitations provision applies equally to both plaintiffs and defendants misses the point.
                                           4    Even if the shortened statute of limitations is mutually applied, a provision is unconscionable
                                           5    under California law if it imposes a significantly shorter period than the statutory limitations
                                           6    period for the types of wage and hour claims asserted here. Ibid.
                                           7                Third, the choice-of-law provision selects Florida law to govern the parties’ disputes.
                                           8    Plaintiffs argue that this runs contrary to Section 925(a)(2) of the California Labor Code, which
                                           9    provides that “[a]n employer shall not require an employee who primarily resides and works in
                                          10    California, as a condition of employment, to agree to a provision that would . . . [d]eprive the
For the Northern District of California




                                          11    employee of the substantive protection of California law with respect to a controversy arising in
    United States District Court




                                          12    California.” Although neither side has identified any conflict between California and Florida
                                          13    substantive law, defendants essentially concede that the choice-of-law provision is
                                          14    unconscionable by solely arguing that the choice of law provision should be severed.1
                                          15                Defendants argue that even if unconscionable, the provisions set forth above are
                                          16    severable. Where an arbitration agreement’s unconscionable provisions are severable, a court
                                          17    may still refuse to enforce an arbitration agreement that is “so permeated with unconscionable
                                          18    clauses that we cannot remove the unconscionable taint from the agreement.” Ferguson v.
                                          19    Countrywide Credit Industries, Inc., 298 F.3d 778, 788 (9th Cir. 2002). Under California law,
                                          20    “[a]n employment arbitration agreement can be considered permeated by unconscionability if it
                                          21    ‘contains more than one unlawful provision.’” Murphy v. Check ‘N Go of California, Inc., 156
                                          22    Cal. App. 4th 138, 149 (2007), as modified (Nov. 9, 2007) (quoting Armendariz, 24 Cal. 4th at
                                          23    124). Although certain parts of the parties’ arbitration agreement are not unconscionable, the
                                          24
                                          25            1
                                                             Plaintiff also argues that the arbitration agreement is unconscionable because defendants can unilaterally modify
                                               the agreement. In the face of procedural unconscionability, our court of appeals has concluded that a provision affording an
                                          26   employer “the unilateral power to terminate or modify the contract is substantively unconscionable.” Ingle v. Circuit City
                                               Stores, Inc., 328 F.3d 1165, 1179 (9th Cir. 2003). Our court of appeals has since recognized, however, that “the implied
                                          27   covenant of good faith and fair dealing prevents a party from exercising its rights under a unilateral modification clause in
                                               a way that would make it unconscionable.” Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1033 (9th Cir. 2016); see also
                                          28   Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1269 (9th Cir. 2017). In any event, this order need not resolve the
                                               unconscionability of this particular provision in the face of the three unconscionable provisions already discussed.

                                                                                                            4
                                           1   inclusion of the problematic provisions set forth above shows that the arbitration agreement is
                                           2   permeated with unconscionability. So many provisions would have to be severed that the
                                           3   remaining fragment would look like Swiss cheese. The agreement as a whole should therefore
                                           4   be rendered inoperative.
                                           5                                           CONCLUSION
                                           6          For the forgoing reasons, the motion to compel arbitration is DENIED. This case will
                                           7   proceed in accordance with the case management order already entered herein.
                                           8
                                           9          IT IS SO ORDERED.
                                          10
For the Northern District of California




                                          11   Dated: April 7, 2019.
                                                                                                   WILLIAM ALSUP
    United States District Court




                                          12                                                       UNITED STATES DISTRICT JUDGE
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               5
